Citation Nr: 1800269	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter is on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge at the RO.  A transcript of that hearing is associated with the record.  The Board notes that the Veteran indicated a desire to file claims of entitlement to service connection for a left knee disability and/or a low back disability based on her testimony and notes that she or her representative should file any additional claim with specificity at the RO.


REMAND

The Board's review of the record reveals that further development is warranted before the claim of entitlement to an initial rating in excess of 10 percent for a right knee disability is adjudicated. 

The Veteran was granted service connection and a 10 percent rating for her right knee disability, effective June 5, 2009, in the March 2011 rating decision on appeal.  The Veteran submitted additional medical evidence and disagreed with the 10 percent rating, which was continued in an August 2011 rating decision.  

The Veteran was last afforded a VA examination in January 2015 that noted chronic pain and swelling with ambulation and found the right knee symptomatology included pain on weight bearing and recurrent effusion with normal range of motion and no reports of flare-ups or findings of ankylosis, instability, subluxation, or any meniscal condition.  Since that time, the Veteran reported increased right knee pain that was not alleviated by a brace, especially while walking and sitting in a March 2015 treatment record.  Further, she testified in September 2016 that pain and swelling that caused functional limitations on her ability to walk and perform her occupational duties as a nurse.  She also testified that flare-ups of swelling occurred 20 to 25 days per month, required elevation and rest, and caused her to miss work on occasion.  

Given that almost three years have passed since the last VA examination and there is an indication that the Veteran's disability may have worsened, the Board finds a new VA examination is warranted.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since July 2015.

2.	After completing any records development, schedule the Veteran for a VA examination to assess the current severity of her service-connected right knee disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

Range of motion testing should be undertaken for the right knee, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should specifically address the Veteran's lay statements regarding the functional loss due to swelling of the right knee during flare-ups.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




